                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


UNITED STATES OF AMERICA

v.                              CRIMINAL ACTION NO. 2:14-cr-00153

BOBBY RAY EVANS


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On June 4, 2019, the United States of America appeared

by Kristin Scott, Assistant United States Attorney, and the

defendant, Bobby Ray Evans, appeared in person and by his

counsel, Tim Carrico, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Patrick Fidler.    The defendant commenced a

twenty-two month term of supervised release in this action on

October 5, 2018, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

March 13, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects: (1) on February 25, 2019, the defendant unlawfully

operated a vehicle without a valid driver’s license, his license

having been revoked for aggravated driving under the influence,

and unlawfully possessed a 0.5 gram “roach” of marijuana and 28

.38 caliber unspent ammunition rounds and 1 .357 magnum unspent

round, all of which, the defendant agrees, the government has

sufficient evidence to prove by a preponderance of the evidence;

(2) the defendant tested positive for marijuana on October 10,

2018, and admitted to having used the substance approximately

five days prior, and on January 8, 2019 admitted to using

marijuana the previous day and methamphetamine two days prior,

and further indicated that he had used methamphetamine

approximately two times over the prior three months and smoked

two or three “blunts” of marijuana a day, and on January 29,

2019, tested positive for marijuana and methamphetamine; and (3)

the defendant did not timely notify the probation officer of his

arrest on February 25, 2019; all as admitted by the defendant as

to (2) and (3) above on the record of the hearing and all as set

forth in the petition on supervised release.
                                2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS, to be served as close to Charleston as

feasible, preferably at Ashland, with no term of supervised

release to follow.


           The defendant was remanded to the custody of the

United States Marshal.




                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   June 5, 2019




                                4
